UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-8060



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRIAN STEPP,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
Chief District Judge. (CR-99-24, CA-00-862-2)


Submitted:     May 23, 2002                 Decided:   June 17, 2002


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian Stepp, Appellant Pro Se. Michael Lee Keller, John Castle
Parr, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian Stepp seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).     We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.*    Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.   United

States v. Stepp, Nos. CR-99-24; CA-00-862-2 (S.D.W. Va. Oct. 3,

2001).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       Stepp seeks to raise an issue not presented to the district
court. We will not consider this issue as it is raised for the
first time on appeal. See Muth v. United States, 1 F.3d 246, 250
(4th Cir. 1993).


                                  2